 
 
EXHIBIT 10.1

WARRANT AGENT AGREEMENT
 
FIXED INCOME TRUST FOR PRUDENTIAL FINANCIAL, INC. NOTES,
SERIES 2012-1
 
WARRANT AGENT AGREEMENT, dated as of June 11, 2012 (the “Warrant Agent
Agreement” or the “Agreement”), by and between FIXED INCOME CLIENT SOLUTIONS
LLC, a Delaware limited liability company, as Depositor (the “Depositor”), THE
BANK OF NEW YORK MELLON, as Trustee (the “Trustee”) and THE BANK OF NEW YORK
MELLON, as Warrant Agent (the “Warrant Agent”).
 
WITNESSETH:
 
WHEREAS, concurrently with the execution of this Agreement, the Depositor and
the Trustee are creating the Fixed Income Trust for Prudential Financial, Inc.
Notes, Series 2012-1 (the “Trust”), a trust being created under the laws of the
State of New York pursuant to a Base Trust Agreement, dated as of June 11, 2012
(the “Base Trust Agreement”), between the Depositor and the Trustee, as
supplemented by the Trust Agreement Supplement 2012-1, dated as of June 11, 2012
(the “Series Supplement” and, together with the Base Trust Agreement, the “Trust
Agreement”), between the Depositor and the Trustee; and
 
WHEREAS, all representations, covenants and agreements made herein by the
Depositor, the Warrant Agent and the Trustee are for the benefit and security of
the Warrantholders (as defined in Article I).
 
WHEREAS, in connection with the creation of the Trust and the deposit therein of
the Underlying Securities, and in consideration therefor, it is desired to
provide for the issuance of trust certificates (the “Certificates”) evidencing
undivided interests in the Trust and 50 call warrants with respect to the
Underlying Securities, each relating to (i) call options with respect to
$505,000 principal amount of the Underlying Securities per Call Warrant and
(ii) the right to receive the Warrantholder Allocation Amounts (as defined in
the Series Supplement) (the “Call Warrants”).
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants expressed herein, it is hereby agreed by and among the Depositor, the
Trustee and the Warrant Agent as follows:
 
 
ARTICLE I
 
Exercise of Warrants
 
            Section 1.1.     Manner of Exercise.  Each of the Call Warrants may
be exercised by the holder thereof (each, a “Warrantholder”), on any Warrant
Exercise Date.  Each Call Warrant may be exercised in whole but not in
part.  The “Called Underlying Securities” shall be
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Underlying Securities having a principal amount equal to $505,000 per exercised
Call Warrant.  The following conditions shall apply to any exercise of the Call
Warrants:
 
(i)     A written notice in the form of Exhibit I attached to the Call Warrants
(the “Call Notice”) specifying the number of Call Warrants being exercised and
the Warrant Exercise Date shall be delivered to the Warrant Agent and the
Trustee at least 10 but not greater than 60 days before such Warrant Exercise
Date.
 
    (ii)    The Warrantholder shall surrender the Call Warrants to the Warrant
Agent at its office specified in Section 6.3 hereof no later than 10:00 a.m.
(New York City time) on such Warrant Exercise Date.
 
    (iii)   Except in connection with a Call Notice relating to a tender offer
for Underlying Securities where the called Underlying Securities cannot be
delivered to the relevant Warrantholder due to time constraints or other
restrictions relating to such tender, which shall be settled as set forth in
Section 10(h) of the Series Supplement, the Warrantholder shall have made
payment to the Warrant Agent, by wire transfer or other immediately available
funds acceptable to the Warrant Agent, in the amount of the Warrant Exercise
Purchase Price for the exercised Call Warrants, no later than 11:00 a.m. (New
York City time) on the Warrant Exercise Date and shall have delivered in
connection with its payment, an executed subscription for the Underlying
Securities in the form of Exhibit II attached to the Call Warrants.
 
(iv)   The Warrantholder shall have satisfied all conditions to the exercise of
Call Warrants set forth in Section 8 of the Series Supplement.
 
    Upon exercise of the Call Warrants, the Warrantholder shall be entitled to
delivery of the Called Underlying Securities.
 
(a)    The Warrant Agent shall notify the Trustee immediately upon receipt by
the Warrant Agent of a notice by the holder of the Call Warrants and upon
receipt of payment of the applicable Warrant Exercise Purchase Price from such
holder pursuant to clause (a) of this Section 1.1.  The Warrant Agent shall
transfer each payment made by the holder thereof pursuant to clause (a) of this
Section 1.1 to the Trustee in immediately available funds, for application
pursuant to the Trust Agreement no later than 1:00 p.m. (New York City time) on
the applicable Warrant Exercise Date (and, pending such transfer, shall hold
each such payment for the benefit of the holder thereof in a segregated trust
account).
 
(b)    A notice by the holder of a Call Warrant does not impose any obligations
on a holder of a Call Warrant in any way to pay any Warrant Exercise Purchase
Price.  If, by 11:00 a.m. (New York City time) on the Warrant Exercise Date, the
holder of the Call Warrant being exercised has not paid the Warrant Exercise
Purchase Price (except in connection with a Call Notice relating to a tender
offer for Underlying Securities that will not be delivered to the relevant
Warrantholder), then such notice shall automatically expire and none of the
holders of such Call Warrant, the Warrant Agent and the Trustee


 
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
           shall have any obligations with respect to such notice by the holder
of such Call Warrant.  The expiration of a notice by the holder of this Call
Warrant shall in no way affect a holder of a Call Warrant’s right to
subsequently deliver a notice which satisfies the terms of the Trust
Agreement.  The Warrant Exercise Purchase Price for a call in connection with a
tender offer shall be deducted from the proceeds of a tender offer by the Trust
pursuant to Section 10(h) of the Series Supplement.
 
(c)                If at any time a Trust Reporting Event occurs and is
continuing, Warrantholders will have the right to exercise the Call Warrants so
long as the Warrant Exercise Date has occurred and the Call Warrants are
exercised prior to the liquidation or distribution of the Underlying Securities.
 
            Section 1.2.        Transfer of Underlying Securities.  As soon as
practicable after each surrender of the Call Warrants, and no later than
11:30 a.m. (New York City time) on the Warrant Exercise Date and upon
satisfaction of all other requirements described in the Call Warrants, the
Warrant Agent shall instruct the Trustee to cause the Called Underlying
Securities represented by the number of Warrants being exercised hereunder to be
registered on the book-entry system of the related depositary in the registered
name or names furnished by the holder, and, in case such exercise is of less
than all of the Call Warrants, new Call Warrants of like tenor, representing the
remaining unexercised and outstanding Call Warrants of the holder, shall be
delivered by the Warrant Agent to the holder thereof; provided, however, that if
such Call Notice is in connection with a tender offer and the called Underlying
Securities cannot be delivered to the relevant Warrantholder due to time
constraints or other restrictions relating to such tender, the Warrant Agent
shall instruct the Trustee to distribute to the exercising Warrantholder the
excess of the tender offer proceeds over the Call Price pursuant to
Section 10(h) of the Series Supplement.  The Trustee shall cause the delivery of
the Called Underlying Securities to the holder or its nominee no later than
12:00 p.m. (New York City time) on the applicable Warrant Exercise Date in
accordance with Section 8(d) of the Series Supplement.
 
            Section 1.3.        Cancellation and Destruction of Call
Warrant.  All Call Warrants surrendered to the Warrant Agent for the purpose of
exercise pursuant to Section 1.1 and actually exercised, or for the purpose of
transfer or exchange pursuant to Article III, shall be cancelled by the Warrant
Agent, and no Call Warrant (other than that reflecting such transfer or
exchange) shall be issued in lieu thereof.  The Warrant Agent shall destroy all
cancelled Call Warrants.
 
            Section 1.4.        No Rights as Holder of Underlying Securities
Conferred by Warrants.  Prior to the exercise thereof, the Call Warrants shall
not entitle the holder thereof to any of the rights of a holder of the
Underlying Securities, including, without limitation, the right to receive the
payment of any amount on or in respect of the Underlying Securities or to
enforce any of the covenants of the Trust Agreement.
 
 
 
 
 


 
 
-3-

--------------------------------------------------------------------------------

 
ARTICLE II
 
Restrictions on Transfer
 
            Section 2.1.  Restrictive Legends.  The Call Warrants may not be
transferred except to a transferee whom the transferor of the Call Warrants
reasonably believes is (A) a “Qualified Institutional Buyer” (as defined in
Rule 144A under the Securities Act) and (B) acquiring the Call Warrants for its
own account or for the account of an investor of the type described in
clause (A) above as to which the transferee exercises sole investment
discretion.  In addition, each transferee shall be required to deliver to the
Warrant Agent an investment letter in the form of Exhibit III attached to the
Call Warrants.
 
Except as otherwise permitted by this Article II, the Call Warrants (or the Call
Warrants issued upon the transfer of the Call Warrants) shall be issued with a
legend in substantially the following form:
 
“These Call Warrants have not been registered under the Securities Act of 1933,
as amended and may not be transferred, sold or otherwise disposed of except
while a registration under such Act is in effect or pursuant to the exemption
therefrom under such Act provided pursuant to Rule 144A thereunder.  The Call
Warrants represented hereby may be transferred only in compliance with the
conditions specified in these Call Warrants including the delivery of an
Investment Letter in the form attached hereto.  Each prospective transferee of
these Call Warrants shall be required to represent that it is (A) a “Qualified
Institutional Buyer” (as defined in Rule 144A) and (B) acquiring the Call
Warrants for its own account or for the account of an investor of the type
described in clause (A) above as to which the transferee exercises sole
investment discretion.”
 
            Section 2.2.   Notice of Proposed Transfer.  Prior to any transfer
of any Call Warrant, the holder thereof will give five (5) Business Days (or
such lesser period acceptable to the Warrant Agent) prior written notice to the
Warrant Agent of such holder’s intention to effect such transfer and to comply
in all other respects with this Section 2.2.  Each transfer of Call Warrants
must be for a whole number of Call Warrants.
 
ARTICLE III
 
Registration and Transfer of Call Warrants, etc.
 
            Section 3.1.   Warrant Register; Ownership of Call Warrants.  The
Warrant Agent will keep a register in which the Warrant Agent will provide for
the registration of Call Warrants and the registration of transfers of Call
Warrants representing whole numbers of Call Warrants.  The Trustee and the
Warrant Agent may treat the Person in whose name any Call Warrant is registered
on such register as the owner thereof for all purposes, and the Trustee and the
Warrant Agent shall not be affected by any notice to the contrary.
 
    Section 3.2.   Transfer and Exchange of Call Warrants.  Upon surrender of
any Call Warrant for registration of transfer or for exchange to the Warrant
Agent, the Warrant Agent
 
 
 
 
 
 
-4-

--------------------------------------------------------------------------------

 

shall (subject to compliance with Article II) execute and deliver, and cause the
Trustee, on behalf of the Trust, to execute and deliver, in exchange therefor, a
new Call Warrant of like tenor and evidencing a like number of Call Warrants, in
the name of such holder or as such holder (upon payment by such holder of any
applicable transfer taxes or government charges) may direct.  The Call Warrants
must be transferred in a minimum amount of $505,000.
 
    Section 3.3.    Replacement of Call Warrants.  Upon receipt of evidence
reasonably satisfactory to the Warrant Agent of the loss, theft, destruction or
mutilation of any Call Warrant and, in the case of any such loss, theft or
destruction of any Call Warrant, upon delivery of an indemnity bond in such
reasonable amount as the Warrant Agent may determine, or, in the case of any
such mutilation, upon the surrender of such Call Warrant for cancellation to the
Warrant Agent, the Warrant Agent shall execute and deliver, and cause the
Trustee, on behalf of the Trust, to execute and deliver, in lieu thereof, a new
Call Warrant of like tenor bearing a number not contemporaneously outstanding.
 
    Section 3.4.   Execution and Delivery of Call Warrants.  The Warrant Agent
hereby agrees (subject to compliance with Article II) to execute and deliver any
new Call Warrants issued in accordance with Section 1.2 or this Article III and
the Trustee, on behalf of the Trust, shall further execute by acknowledgement
thereon any such Call Warrants as the Warrant Agent shall request in accordance
herewith.
 
ARTICLE IV
 
Definitions
 
As used herein, unless the context otherwise requires, the following terms have
the following respective meanings:
 
“Business Day”:  As defined in the Trust Agreement.
 
“Call Warrant”:  As defined in the Recitals hereof.
 
“Certificateholder” or “Holder”:  With respect to any Certificate, the holder
thereof.
 
“Certificates”:  As defined in the Trust Agreement.
 
“Closing Date”:  June 11, 2012.
 
“Called Underlying Securities”:  As defined in Section 1.1(a) hereof.
 
“Depositor”:  As defined in the Recitals hereof, or any successor thereto under
the Trust Agreement.
 
 
 
 
 


 
-5-

--------------------------------------------------------------------------------

 
“Person”:  Any individual, corporation, partnership, joint venture, association,
joint stock company, trust (including any beneficiary thereof), unincorporated
organization or government or any agency or political subdivision thereof.
 
“Hired NRSRO”:  Standard & Poor’s Ratings Services, a Division of the McGraw
Hill Companies, Inc. and any successor thereto.
 
“Responsible Officer”:  As defined in the Trust Agreement.
 
“Securities Act”:  The Securities Act of 1933, or any similar federal statute,
and the rules and regulations of the Commission thereunder, all as the same
shall be in effect at the time.
 
“Trust”:  As defined in the Recitals hereof.
 
“Trust Agreement”:  The Base Trust Agreement, dated as of June 11, 2012, between
the Depositor and the Trustee, as supplemented by the Trust Agreement
Supplement, Series 2012-1, dated as of June 11, 2012, between the Depositor and
the Trustee, incorporating by reference the definitions and assumptions thereto,
as the same may be amended or modified from time to time.
 
“Trust Reporting Event”:  If (1) the Underlying Securities Issuer (as defined in
the Series Supplement) either (x) states in writing that it intends permanently
to cease filing periodic reports required under the Securities Exchange Act of
1934 or (y) fails to file all required periodic reports for any applicable
reporting period, and (2) the Depositor determines after consultation with the
Securities and Exchange Commission (the “Commission”) that under applicable
securities laws, rules or regulations the Trust must be liquidated or the
Underlying Securities distributed.
 
“Trustee”:  As defined in the Recitals hereof, or any successor thereto under
the Trust Agreement.
 
“Underlying Securities Issuer”:  As defined in the Trust Agreement.
 
“Underlying Securities”:  As defined in the Trust Agreement.
 
“Warrant Agent”:  The Bank of New York Mellon, a New York banking corporation,
in its capacity as warrant agent hereunder, or any successor thereto hereunder.
 
“Warrant Exercise Date”:  Any Business Day on or after June 1, 2017, as
specified in the notice from the Warrantholder to the Warrant Agent and the
Trustee.
 
“Warrant Exercise Purchase Price”:  An amount paid by the Warrantholder on each
Warrant Exercise Date equal to 100% of the principal amount of the Underlying
 
 
 
 
 


 
-6-

--------------------------------------------------------------------------------

 
Securities being purchased pursuant to the exercise of the Call Warrants, in
each case, plus accrued and unpaid interest to and including the Warrant
Exercise Date.
 
Capitalized terms used but not defined herein have the meanings assigned to them
in the Trust Agreement.
 
ARTICLE V
 
Warrant Agent
 
            Section 5.1.    Limitation on Liability.  The Warrant Agent shall be
protected against, and shall incur no, liability for or in respect of any action
taken, suffered or omitted by it in connection with its administration of the
Call Warrants in reliance upon any instrument of assignment or transfer, power
of attorney, endorsement, affidavit, letter, notice, direction, consent,
certificate, statement or other paper or document in good faith believed by it
to be genuine and to be signed, executed and, where necessary, verified and
acknowledged, by the proper Person or Persons; unless a court of competent
jurisdiction enter in a non-appealable judgment that such liability resulted
from the gross negligence or willful misconduct of the Warrant Agent.
 
            Section 5.2.    Duties of Warrant Agent.  The Warrant Agent
undertakes only the specific duties and obligations imposed hereunder upon the
following terms and conditions, by all of which the Depositor, the Trust, the
Trustee and each Warrantholder shall be bound:
 
(a)     The Warrant Agent may consult with legal counsel (who may be legal
counsel for the Depositor), and the opinion of such counsel shall be full and
complete authorization and protection to the Warrant Agent as to any action
taken or omitted by it in good faith and in accordance with such opinion,
provided the Warrant Agent shall have exercised reasonable care in the selection
by it of such counsel.
 
(b)     Whenever in the performance of its duties hereunder, the Warrant Agent
shall deem it necessary or desirable that any fact or matter be proved or
established by the Depositor or the Trustee prior to taking or suffering any
action hereunder, such fact or matter may be deemed to be conclusively proved
and established by a certificate signed by a Responsible Officer of the Trustee
and delivered to the Warrant Agent; and such certificate shall be full
authorization to the Warrant Agent for any action taken or suffered in good
faith by it hereunder in reliance upon such certificate.
 
(c)     The Warrant Agent shall be liable hereunder only for its own gross
negligence, willful misconduct or bad faith.
 
(d)     The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained herein or be required to verify the
same, but all such statements and recitals are and shall be deemed to have been
made by the Trust and the Depositor only.
 
 
 
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
(e)     The Warrant Agent shall not have any responsibility in respect of and
makes no representation as to the validity of the Call Warrants or the execution
and delivery thereof (except the due execution thereof by the Warrant Agent);
nor shall it be responsible for any breach by the Trust of any covenant or
condition contained in the Call Warrants; nor shall it by any act thereunder be
deemed to make any representation or warranty as to the Underlying Securities to
be purchased thereunder.
 
(f)     The Warrant Agent is hereby authorized and directed to accept
instructions with respect to the performance of its duties hereunder from the
Chairman of the Board, the Chief Executive Officer, Chief Financial Officer,
Chief Operating Officer, President, a Vice President, its Treasurer, an
Assistant Treasurer, its Secretary or an Assistant Secretary of the Depositor,
and any Responsible Officer of the Trustee, and to apply to such officers for
advice or instructions in connection with its duties, and it shall not be liable
for any action taken or suffered to be taken by it in good faith in accordance
with instructions of any such officer.
 
(g)     The Warrant Agent and any shareholder, director, officer or employee of
the Warrant Agent may buy, sell or deal in any of the Call Warrants or other
securities of the Trust or otherwise act as fully and freely as though it were
not Warrant Agent hereunder, so long as such persons do so in full compliance
with all applicable laws.  Nothing herein shall preclude the Warrant Agent from
acting in any other capacity for the Trust, the Depositor or for any other legal
entity.
 
(h)     The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either by itself or by or
through its attorneys or agents, and the Warrant Agent shall not be responsible
for any misconduct or negligence on the part of any agent or attorney appointed
with due care by it hereunder.
 
(i)      The Warrant Agent shall act solely as the agent of the Warrantholders
hereunder.  The Warrant Agent shall not be liable except for the failure to
perform such duties as are specifically set forth herein, and no implied
covenants or obligations shall be read into the Call Warrants against the
Warrant Agent, whose duties shall be determined solely by the express provisions
thereof.  The Warrant Agent shall not be deemed to be a fiduciary.
 
(j)      The Warrant Agent shall not have any duty to calculate or determine any
adjustments with respect either to the Warrant Exercise Purchase Price or to the
kind and amount of property receivable by holders of Call Warrants upon the
exercise thereof.
 
(k)     The Warrant Agent shall not be responsible for any failure on the part
of the Trustee to comply with any of its covenants and obligations contained
herein or in the Call Warrants.
 
(l)      The Warrant Agent shall not be under any obligation or duty to
institute, appear in or defend any action, suit or legal proceeding in respect
hereof or the Call Warrants, unless first indemnified to its satisfaction, but
this provision shall not affect the
 
 
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
power of the Warrant Agent to take such action as the Warrant Agent may consider
proper, whether with or without such indemnity.  The Warrant Agent shall
promptly notify the Depositor and the Trustee in writing of any claim made or
action, suit or proceeding instituted against it arising out of or in connection
with the Call Warrants.
 
(m)    The Trustee will perform, execute, acknowledge and deliver or cause to be
performed, executed, acknowledged and delivered all such further acts,
instruments and assurances as may be required by the Warrant Agent in order to
enable it to carry out or perform its duties hereunder.
 
(n)     The Warrant Agent shall not be liable for any error of judgment made in
good faith by any Officer within its corporate trust department or a Person
performing similar functions, unless it is proved that the Warrant Agent was
negligent in ascertaining the pertinent facts.  The Warrant Agent shall not be
liable with respect to any action it takes or omits to take in good faith in
accordance with a direction received by it pursuant to this Agreement or which
it reasonably believes to be authorized or within its rights or powers under
this Agreement.
 
(o)     The Warrant Agent shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the Warrant
Agent, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit.
 
(p)     In no event shall the Warrant Agent be responsible or liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Warrant Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.
 
(q)     In no event shall the Warrant Agent be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Warrant Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.
 
(r)      No provision of this Agreement shall require the Warrant Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
 
 
 
 
 


 
 
-9-

--------------------------------------------------------------------------------

 
(s)      The Warrant Agent shall not be under any liability for interest on, and
shall not be required to invest, any monies at any time received by it pursuant
to any of the provisions of the Agreement or of the Call Warrants.  Money and
assets held in trust by the Warrant Agent need not be segregated from other
funds or assets held by the Warrant Agent except to the extent required by law.
 
    Section 5.3.     Change of Warrant Agent.  The Warrant Agent may resign and
be discharged from its duties hereunder upon thirty (30) days’ notice in writing
mailed to the Depositor and the Trustee by registered or certified mail, and to
the holders of the Call Warrants by first-class mail at the expense of the
Depositor; provided that no such resignation or discharge shall become effective
until a successor Warrant Agent shall have been appointed hereunder.  The
Depositor may remove the Warrant Agent or any successor Warrant Agent upon
thirty (30) days’ notice in writing, mailed to the Warrant Agent or successor
Warrant Agent, as the case may be, and to the holders of the Call Warrants by
first-class mail; provided further that no such removal shall become effective
until a successor Warrant Agent shall have been appointed hereunder.  If the
Warrant Agent shall resign or be removed or shall otherwise become incapable of
acting, the Depositor shall promptly appoint a successor to the Warrant Agent,
which may be designated as an interim Warrant Agent.  If an interim Warrant
Agent is designated, the Depositor shall then appoint a permanent successor to
the Warrant Agent, which may be the interim Warrant Agent.  If the Depositor
shall fail to make such appointment of a permanent successor within a period of
thirty (30) days after such removal or within sixty (60) days after notification
in writing of such resignation or incapacity by the resigning or incapacitated
Warrant Agent or by the holder of a Call Warrant, then the Warrant Agent or
registered holder of any Warrant may apply to any court of competent
jurisdiction for the appointment of such a successor.  Any successor to the
Warrant Agent (or any parent of such successor) appointed hereunder must have
long-term unsecured debt obligations that are rated in one of the four highest
rating categories by the Hired NRSRO.  Any entity which may be merged or
consolidated with or which shall otherwise succeed to substantially all of the
trust or agency business of the Warrant Agent shall be deemed to be the
successor Warrant Agent without any further action.  The holders of more than
50% of the outstanding Call Warrants, by an instrument delivered to the
Depositor and the Warrant Agent in writing, shall have the right to object to,
and by objecting shall thereby prevent the occurrence of, any proposed action by
the Depositor under this Section 5.3.
 
            Section 5.4.      Indemnification of Warrant Agent.  The Depositor
shall indemnify and hold harmless the Warrant Agent and its successors, assigns,
agents and servants against any and all loss, liability or reasonable expense
(including attorney’s fees) incurred by it in connection with the performance of
its duties under this Agreement.  The Warrant Agent shall notify the Depositor
promptly of any claim for which it may seek indemnity.  Failure by the Warrant
Agent to so notify the Depositor shall not relieve the Depositor of its
obligations hereunder.  The Depositor need not reimburse any expense or
indemnify against any loss, liability or expense incurred by the Warrant Agent
through the Warrant Agent’s own willful misconduct, negligence or bad
faith.  The indemnities contained in this Section 5.4 shall survive the
resignation or termination of the Warrant Agent or the termination of this
Agreement.
 
 
 
 
 


 
-10-

--------------------------------------------------------------------------------

 
     Failure by the Depositor to pay, reimburse or indemnify the Warrant Agent
shall not entitle the Warrant Agent to any payment, reimbursement or
indemnification from the Trust, nor shall such failure release the Warrant Agent
from the duties it is required to perform under this Agreement.  Any unpaid,
unreimbursed or unindemnified amounts shall not be borne by the Trust and shall
not constitute a claim against the Trust, but shall be borne by the Warrant
Agent in its individual capacity, and the Warrant Agent shall have no recourse
against the Trust with respect thereto.
 
           Section 5.5.       Appointment of Warrant Agent.  The Trust has duly
appointed The Bank of New York Mellon as Warrant Agent for purposes of the
Warrant Agent Agreement and to perform such other obligations and duties as are
herein set forth.  The Warrant Agent hereby accepts such appointment and agrees
that it shall follow the procedures set forth in this Agreement.
 
ARTICLE VI
 
Miscellaneous
 
            Section 6.1.      Remedies.  The remedies at law of the
Warrantholder in the event of any default or threatened default by the Warrant
Agent in the performance of or compliance with any of the terms of the Call
Warrants are not and will not be adequate and, to the fullest extent permitted
by law, such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms thereof or otherwise.
 
           Section 6.2.       Limitation on Liabilities of Holder.  Nothing
contained in the Call Warrants or this Agreement shall be construed as imposing
any obligation on the holder thereof to purchase any of the Underlying
Securities except in accordance with the terms thereof.
 
            Section 6.3.      Notices.  All notices and other communications
under this Agreement shall be in writing and shall be delivered, or mailed by
registered or certified mail, return receipt requested, by a nationally
recognized overnight courier, postage prepaid, addressed (a) if to any holder of
any Call Warrant, at the registered address of such holder as set forth in the
register kept by the Warrant Agent, or (b) if to the Warrant Agent, to The Bank
of New York Mellon, 101 Barclay Street, Floor 7 West, New York, NY 10268,
Attention:  Corporate Trust Department or to such other address notice of which
the Warrant Agent shall have given to the holder thereof and the Trustee or
(c) if to the Trust or the Trustee, to the Corporate Trust Office (as set forth
in the Trust Agreement); provided that the exercise of any Call Warrant shall be
effective in the manner provided in Article I.
 
Any notice to be given by the Depositor, the Warrant Agent or the Trustee to the
Warrantholders shall be sufficiently sent if sent by facsimile and first-class
mail to the addresses set forth in the Warrant Register.  Notwithstanding any
provisions of the Trust Agreement to the contrary, the Trustee shall deliver all
notices or reports required to be delivered by it to the Warrantholders without
charge to such Warrantholders.  In the event that the Trustee receives a request
from the Underlying Securities Trustee, the Underlying Securities Issuer or, if
applicable,
 
 
 
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
the Depositary with respect to the Underlying Securities, for the Trustee’s
consent to any amendment, modification or waiver of the Underlying Securities,
or any document relating thereto, or receives any other solicitation for any
action with respect to the Underlying Securities, the Trustee shall within two
(2) Business Days of the date of such request mail a notice of such proposed
amendment, modification, waiver or solicitation to the Warrantholders.
 
    In addition to the foregoing, the Trustee and the Warrant Agent agree to
accept and act upon notice, instructions or directions pursuant to this
Agreement sent by unsecured e-mail, facsimile transmission or other similar
unsecured electronic methods.  If the party elects to give the Trustee or the
Warrant Agent e-mail or facsimile instructions (or instructions by a similar
electronic method) and the Trustee or the Warrant Agent in its discretion elects
to act upon such instructions, the Trustee’s or the Warrant Agent’s
understanding of such instructions shall be deemed controlling.  Neither the
Trustee nor the Warrant Agent shall be liable for any losses, costs or expenses
arising directly or indirectly from the Trustee’s or the Warrant Agent’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflict or are inconsistent with a subsequent written
instruction.  The party providing electronic instructions agrees to assume all
risks arising out of the use of such electronic methods to submit instructions
and directions to the Trustee or the Warrant Agent, including without limitation
the risk of the Trustee or the Warrant Agent acting on unauthorized
instructions, and the risk or interception and misuse by third parties.
 
            Section 6.4.      Amendment.  (a)  This Agreement may be amended
from time to time by the Depositor, the Trustee and the Warrant Agent without
the consent of the Warrantholder, upon receipt of an opinion of counsel
satisfactory to the Warrant Agent that the provisions hereof have been satisfied
and that such amendment would not alter the status of the Trust as a grantor
trust under the Internal Revenue Code of 1986 (the “Code”), for any of the
following purposes:  (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein or to provide for any other terms or modify any other provisions with
respect to matters or questions arising under the Call Warrants which shall not
adversely affect in any material respect the interests of the holder thereof or
any holder of a Certificate or (ii) to evidence and provide for the acceptance
of appointment hereunder of a Warrant Agent other than The Bank of New York
Mellon.
 
    (b)         Without limiting the generality of the foregoing, this Agreement
may also be modified or amended from time to time by the Depositor, the Trustee
and the Warrant Agent with the consent of the holders of 66-2/3% of the
outstanding Call Warrants, upon receipt of an opinion of counsel satisfactory to
the Warrant Agent that the provisions hereof (including, without limitation, the
following proviso) have been satisfied, for the purpose of adding any provisions
to or changing in any manner or eliminating any of the provisions of the Call
Warrants or of modifying in any manner the rights of the holders of the Call
Warrants; provided, however, that no such amendment shall (i) adversely affect
in any material respect the interests of holders of Certificates without the
consent of the holders of Certificates evidencing not less than the Required
Percentage-Amendment of the aggregate Voting Rights of such affected
Certificates (as such terms are defined in the Trust Agreement) and without ten
(10) days’ prior written notice to the Hired NRSRO; (ii) alter the dates on
which Call Warrants are exercisable or the amounts payable upon exercise of a
Call Warrant without the consent of the holders of
 
 
 
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
Certificates evidencing 100% of the aggregate Voting Rights of such affected
Certificates and the holders of 100% of the affected Call Warrants or
(iii) reduce the percentage of aggregate Voting Rights required by (i) or (ii)
without the consent of the holders of all such affected
Certificates.  Notwithstanding any other provision of this Agreement, this
Section 6.4(b) shall not be amended without the consent of the holders of 100%
of the affected Call Warrants.
 
            (c)         The Warrant Agent shall notify the Hired NRSRO of any
such proposed amendment or modification prior to the execution thereof and
promptly after the execution of any such amendment or modification, the Warrant
Agent shall furnish a copy of such amendment or modification to each holder of a
Call Warrant, to each holder of a Certificate and to the Hired NRSRO.  It shall
not be necessary for the consent of holders of Call Warrants or Certificates
under this Section 6.4(c) to approve the particular form of any proposed
amendment, but it shall be sufficient if such consent shall approve the
substance thereof.  The manner of obtaining such consents and of evidencing the
authorization of the execution thereof shall be subject to such reasonable
regulations as the Warrant Agent may prescribe.
 
            Section 6.5.      Expiration.  The right to exercise the Call
Warrants shall expire on the earliest to occur of (a) the cancellation thereof,
(b) the termination of the Trust Agreement or (c) the liquidation, disposition
or payment in full  (whether by maturity, redemption or otherwise) of all of the
Underlying Securities.
 
            Section 6.6.      Descriptive Headings.  The headings in this
Agreement are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.
 
            Section 6.7.      Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED
BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.
 
            Section 6.8.      Judicial Proceedings; Waiver of Jury.  Any
judicial proceeding brought against the Trust, the Trustee or the Warrant Agent
with respect to the Call Warrants or this Agreement may be brought in any court
of competent jurisdiction in the County of New York, State of New York or of the
United States of America for the Southern District of New York and, by execution
and delivery of the Call Warrants, the Trustee on behalf of the Trust and the
Warrant Agent (a) accepts, generally and unconditionally, the nonexclusive
jurisdiction of such courts and any related appellate court, and irrevocably
agrees that the Trust, the Trustee and the Warrant Agent shall be bound by any
judgment rendered thereby in connection with the Call Warrants, subject to any
rights of appeal, and (b) irrevocably waives any objection that the Trust, the
Trustee or the Warrant Agent may now or hereafter have as to the venue of any
such suit, action or proceeding brought in such a court or that such court is an
inconvenient forum.
 
            Section 6.9.      Nonpetition Covenant; No Recourse.  Each of
(i) the Warrantholder, by its acceptance thereof, and (ii) the Warrant Agent,
agrees that it shall not (and, in the case of the holder, that it shall not
direct the Warrant Agent to), until the date which is one year and one day after
the payment in full of the Certificates and all other securities issued by the
Trust, the Depositor or entities formed, established or settled by the
Depositor, acquiesce, petition or
 
 
 
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
otherwise invoke or cause the Trust, the Depositor or any such other entity to
invoke the process of the United States of America, any State or other political
subdivision thereof or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government for the
purpose of commencing or sustaining a case by or against the Trust, the
Depositor or any such other entity under a federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Trust, the
Depositor or any such other entity or all or any part of the property or assets
of Trust, the Depositor or any such other entity or ordering the winding up or
liquidation of the affairs of the Trust, the Depositor or any such other
entity.  Notwithstanding anything to the contrary herein, the provisions of this
Section 6.9 shall survive the termination of this Agreement.
 
            Section 6.10.    Amendments to the Trust Agreement.  The Trustee
hereby agrees not to consent to any amendments to the Trust Agreement which will
adversely affect the rights of the Warrantholders in a material manner without
the consent of the Warrantholders.
 
            Section 6.11.    Express Beneficiaries.  The Warrantholders shall be
express third party beneficiaries to this Agreement entitled to the benefits
hereof and to enforce the provisions hereof.
 
            Section 6.12.    Breach of Representation and Warranty.  Upon the
discovery by the Depositor or the Trustee of a breach of any of the
representations and warranties made in the Trust Agreement that materially and
adversely affects the interests of the Warrantholders, the party discovering
such breach shall forward or cause the Warrant Agent to forward a written notice
of such breach to the Warrantholders.
 
            Section 6.13.    Administration of Trust.  In addition to the
provisions set forth in Section 3.1 of the Base Trust Agreement, the Trustee
shall administer the Trust for the benefit of the Warrantholders but only to the
extent of the interests of the Warrantholders therein and provided further, in
the event of a conflict of interest between the Certificateholders and the
Warrantholders, the interests of the Certificateholders shall prevail.  The
Warrantholders’ right to call the Underlying Securities shall not be considered
a conflict of interest with the Certificateholders for purposes of this
provision.
 
            Section 6.14.    Reports to Warrantholders.  The Trustee shall
furnish to the Warrantholders a copy of the report prepared for the
Certificateholders pursuant to Section 4.2 of the Base Trust Agreement, within a
reasonable period of time after such report is furnished to the
Certificateholders.
 
            Section 6.15.    Reporting Obligations.  During any period in which
the Trust is not subject to Section 13 or 15(d) of the Securities Exchange Act
of 1934, as amended, the Depositor shall promptly furnish to holders of Call
Warrants and prospective purchasers of Call Warrants designated by such holders,
upon request of such holders or prospective purchasers, the information required
to be delivered pursuant to Rule 144A(d)(4) of the Securities Act of 1933, as
amended, to permit compliance with Rule 144A in connection with the resale of
Call Warrants; provided, however, that the Depositor shall not (a) be required
to provide audited
 
 
 
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
financial statements of the Trust or (b) be required to furnish Rule 144A
Information in connection with any request made on or after the date that is two
years from the later of (i) the date such Call Warrant (or any predecessor Call
Warrant) was acquired from the Depositor or (ii) the date such Call Warrant (or
any predecessor Call Warrant) was last acquired from an “affiliate” of the
Depositor within the meaning of Rule 144.
 
            Section 6.16.    Voting.  Notwithstanding anything to the contrary
in the Base Trust Agreement or the Series Supplement, the Trustee shall at no
time vote in favor of or consent to any matter (i) which would alter the timing
or amount of any payment on the Underlying Securities (including, without
limitation, any demand to accelerate the Underlying Securities) or (ii) which
would result in the exchange or substitution of any Underlying Security whether
or not pursuant to a plan for the refunding or refinancing or such Underlying
Security, except in each case with the unanimous consent of the Warrantholders,
and subject to the requirement that such vote would not materially increase the
likelihood that the Trust will fail to qualify as a grantor trust for federal
income tax purpose, and, in any event, that the Trust will not fail to qualify
as either a grantor trust or partnership (other than a publicly traded
partnership treated as a corporation) under the Code, such determination to be
based solely on an Opinion of Counsel; provided, however, that the foregoing
shall not apply to any tender of Underlying Securities pursuant to a tender
offer at the direction of a Warrantholder in accordance with the terms of the
Warrants.
 
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
-15-

--------------------------------------------------------------------------------

 


    IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective duly authorized officers as of the date first above
written.
 
 


FIXED INCOME CLIENT SOLUTIONS  LLC,
  as Depositor
     
By:                                                                     
          
     Name:  
         Title:  
     
THE BANK OF NEW YORK MELLON
    not in its individual capacity but solely as
    Trustee and Authenticating Agent
     
By:                                                         
                    
 Name:  
 Title:  
     
THE BANK OF NEW YORK MELLON,
   as Warrant Agent
     
By:                                                                     
        
 Name:  
 Title:  


 
 
 
 
 
 
 
 
 
 
 
Signature Page to Warrant Agent Agreement
(Fixed Income Trust for Prudential Financial, Inc. Notes, Series 2012-1)]

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 

